     Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 1 of 30. PageID #: 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF VIRGINIA


CITY OF CHESAPEAKE, VIRGINIA

                  Plaintiff,

v.

PURDUE PHARMA L.P.; PURDUE PHARMA
INC.; THE PURDUE FREDERICK COMPANY,
INC.; RHODES PHARMACEUTICALS, L.P.;
ABBOTT LABORATORIES; ABBOTT
LABORATORIES, INC.; ABBVIE INC.;
MALLINCKRODT PLC; MALLINCKRODT LLC;
SPECGX LLC; ENDO HEALTH SOLUTIONS
INC.; ENDO PHARMACEUTICALS INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; PAR
PHARMACEUTICAL, INC.; TEVA
PHARMACEUTICALS USA, INC.; CEPHALON,
INC.; BARR LABORATORIES, INC.; WATSON
LABORATORIES, INC.; ACTAVIS PHARMA,
INC.; ACTAVIS, LLC; JANSSEN
PHARMACEUTICALS, INC.; ORTHO-MCNEIL-
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA, INC.;
ALLERGAN PLC; ALLERGAN FINANCE, LLC;
INSYS THERAPEUTICS, INC.; KVK-TECH,
INC.; AMNEAL PHARMACEUTICALS LLC;
IMPAX LABORATORIES, LLC; AMNEAL
PHARMACEUTICALS, INC.; AMNEAL
PHARMACEUTICALS OF NEW YORK, LLC;
MYLAN PHARMACEUTICALS, INC.;
MCKESSON CORPORATION; MCKESSON
MEDICAL-SURGICAL INC.; CARDINAL
HEALTH, INC.; AMERISOURCEBERGEN DRUG
CORPORATION; HENRY SCHEIN, INC.;
GENERAL INJECTABLES & VACCINES, INC.;
INSOURCE, INC.; CVS HEALTH
CORPORATION; CVS PHARMACY, INC.; CVS
TN DISTRIBUTION, L.L.C.; WALGREENS
BOOTS ALLIANCE, INC.; WALGREEN CO.;
EXPRESS SCRIPTS HOLDING COMPANY;
EXPRESS SCRIPTS, INC.; CAREMARK RX,
L.L.C.; CAREMARKPCS HEALTH, L.L.C.;
        Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 2 of 30. PageID #: 2



    CAREMARK, L.L.C.; UNITEDHEALTH GROUP
    INCORPORATED; OPTUM, INC.; OPTUMRX,
    INC.; and DOES 1-100,

                           Defendants.



                  DEFENDANT ACTAVIS LLC’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendant Actavis LLC (“Actavis”) hereby

give notice of removal of this action, captioned City of Chesapeake, Virginia v. Purdue Pharma

L.P. et al., bearing case number CL19002531-00, from the Circuit Court of the City of Chesapeake,

Virginia, to this Court.

                                         INTRODUCTION

        1.     This opioid-related action is virtually identical to at least 12 others filed by cities

and counties in Virginia against the same core group of defendants named here. Those 12 cases

were removed to federal court—on grounds identical to those raised here1—and stayed pending

transfer to MDL No. 2804. See Order, City of Alexandria v. Purdue Pharma L.P. et al., No. 1:18-

cv-01536-CMH-JFA (E.D. Va. Jan. 30, 2019), Dkt. 63 (Hilton, J.); City of Galax v. Purdue




1
  See City of Norton v. Purdue Pharma L.P. et al., No. 2:18-cv-00050 (W.D. Va.), Dkt. 34 (Supp.
Not. of Removal); Giles County v. Purdue Pharma L.P. et al., No. 7:18-cv-00618 (W.D. Va.), Dkt.
32 (Supp. Not. of Removal); Montgomery County v. Purdue Pharma L.P. et al., No. 7:18-cv-00619
(W.D. Va.), Dkt. 34 (Supp. Not. of Removal); Lee County v. Purdue Pharma L.P. et al., No. 2:18-
cv-00049 (W.D. Va.), Dkt. 34 (Supp. Not. of Removal); Dickenson County v. Purdue Pharma L.P.
et al., No. 2:18-cv-00048 (W.D. Va.), Dkt. 23 (Supp. Not. of Removal); City of Galax v. Purdue
Pharma L.P. et al., No. 7:18-cv-00617 (W.D. Va.), Dkt. 32 (Supp. Not. of Removal); Pittsylvania
County v. Purdue Pharma L.P. et al., No. 4:18-cv-00070 (W.D. Va.), Dkt. 35 (Supp. Not. of
Removal); Henry County v. Purdue Pharma L.P. et al., No. 4:18-cv-00071 (W.D. Va.), Dkt. 35
(Supp. Not. of Removal); Page County v. Purdue Pharma L.P. et al., No. 5:18-cv-00147 (W.D.
Va.), Dkt. 37 (Supp. Not of Removal); Buchanan County v. Purdue Pharma L.P. et al., No. 1:18-
cv-00047 (W.D. Va.), Dkt. 27 (Supp. Not. of Removal); Washington County v. Purdue Pharma
L.P. et al., No. 1:18-cv-00046 (W.D. Va.), Dkt. 35 (Supp. Not. of Removal); City of Alexandria v.
Purdue Pharma L.P. et al., No. 18-cv-01536 (E.D. Va.), Dkt. 23 (Supp. Not. of Removal).
                                                2
       Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 3 of 30. PageID #: 3



Pharma, L.P., No. 7:18-cv-00617, 2019 WL 653010 (W.D. Va. Feb. 14, 2019) (Dillon, J.). That

is precisely what should happen here.

       2.      This action is one of well over a thousand related lawsuits filed against

manufacturers of FDA-approved prescription opioid medications on behalf of state and local

governments relating to alleged harms stemming from abuse of these medications. On December

5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”) created a Multidistrict Litigation

(“MDL”) in the Northern District of Ohio for these actions, i.e., cases in which plaintiffs allege

that “manufacturers of prescription opioid medications overstated the benefits and downplayed the

risks of the use of their opioids and aggressively marketed . . . these drugs to physicians[.]” See

In re Nat’l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1378 (J.P.M.L. 2017). As the JPML

found in centralizing these cases, “centralization will substantially reduce the risk of duplicative

discovery, minimize the possibility of inconsistent pretrial obligations, and prevent conflicting

rulings on pretrial motions.” Id. at 1379.

       3.      The allegations in these cases, and the defendants who are named, are largely

identical. The principal difference between the cases is a rotating cast of non-diverse defendants

joined for the sole purpose of thwarting diversity jurisdiction in an effort to avoid (and undermine)

the MDL. That is the case here.

       4.      Like its predecessors, this action names the usual major manufacturers of

prescription opioid medications, major distributors of opioid products, and pharmacy benefit

managers. Since none of these entities is a citizen of Virginia, Plaintiff has tacked on three token

non-diverse distributors (McKesson Medical-Surgical Inc., General Injectables & Vaccines, Inc.,

and Insource, Inc.) for the sole purpose of thwarting diversity. Plaintiff mentions these entities in




                                                 3
         Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 4 of 30. PageID #: 4



just a handful of the Complaint’s 500-plus paragraphs, and those few paragraphs consist

exclusively of boilerplate jurisdictional recitals and do not include any allegation of wrongdoing.

         5.     As discussed below, the citizenship of these token non-diverse distributors should

be ignored under the doctrines of fraudulent joinder, Rule 21 severance, and fraudulent misjoinder,

and there is complete diversity of citizenship between the remaining parties.

                                        BACKGROUND

         6.     On April 5, 2019, this lawsuit was filed in the Circuit Court of the City of

Chesapeake, Virginia, on behalf of Plaintiff, City of Chesapeake, Virginia. The Complaint

(attached hereto, along with the state court file, as Exhibit 1) names the following defendants, as

well as unnamed, unidentified Doe defendants:

                a.     “Manufacturer Defendants” — Purdue Pharma L.P.; Purdue Pharma Inc.;

The Purdue Frederick Company, Inc.; Rhodes Pharmaceuticals, L.P.; Abbott Laboratories; Abbott

Laboratories, Inc.; Abbvie Inc.; Mallinckrodt plc; Mallinckrodt LLC; SpecGX LLC; Endo Health

Solutions Inc.; Endo Pharmaceuticals Inc.; Par Pharmaceutical Companies, Inc.; Par

Pharmaceutical, Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Barr Laboratories, Inc.;

Watson Laboratories, Inc.; Actavis Pharma, Inc.; Actavis LLC;2 Janssen Pharmaceuticals, Inc.;

Ortho-McNeil-Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc.; Allergan plc; Allergan

Finance, LLC; Insys Therapeutics, Inc.; KVK-Tech, Inc.; Amneal Pharmaceuticals LLC; Impax

Laboratories, LLC; Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals of New York, LLC;

and Mylan Pharmaceuticals, Inc.

                b.     “PBM Defendants” — Express Scripts Holding Company; Express Scripts,

Inc.; Caremark Rx, L.L.C.; CaremarkPCS Health, L.L.C.; Caremark, L.L.C.; UnitedHealth Group



2
    Actavis LLC is incorrectly named in the Complaint as “Actavis, LLC.”
                                               4
       Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 5 of 30. PageID #: 5



Incorporated; Optum, Inc.; and OptumRx, Inc.

                 c.     “Distributor Defendants” — McKesson Corporation; Cardinal Health, Inc.;

AmerisourceBergen Drug Corporation; Henry Schein, Inc.; CVS Health Corporation; CVS

Pharmacy, Inc.; CVS TN Distribution, L.L.C.; Walgreens Boots Alliance, Inc.; and Walgreen Co.

                 d.     “Nominal Distributor Defendants” — McKesson Medical-Surgical Inc.;

General Injectables & Vaccines, Inc.; and Insource, Inc.

       7.        Like its predecessors, the thrust of this Complaint is that the Manufacturer

Defendants engaged in a marketing and promotional campaign based on misrepresentations about

the risks and benefits of FDA-approved prescription opioid medications. (Compl. ¶¶ 14, 216-

284.) All of the Manufacturer Defendants are citizens of states or foreign states other than

Virginia.

       8.        As to the PBM Defendants, Plaintiff alleges that they “design prescription drug

benefit programs and create formularies which set the criteria and terms under which

pharmaceutical drugs are reimbursed” (id. ¶ 17) which purportedly “allow[ed] the drugs to enter

the marketplace to be abused” (id. ¶ 343). All of the PBM Defendants are citizens of states other

than Virginia.

       9.        Plaintiff’s allegations against the Distributor Defendants relate to entirely distinct

conduct having nothing to do with alleged deceptive promotion of opioid medications

(Manufacturer Defendants) or the design of prescription drug benefit programs (PBM Defendants).

As to the Distributor Defendants, Plaintiff alleges that they “fail[ed] to implement effective

controls and procedures in their supply chains to guard against theft, diversion and misuse of

prescription opioids, and fail[ed] to adequately design and operate a system to detect, halt, and

report suspicious orders of prescription opioids.” (Id. ¶ 437.) The Distributor Defendants are


                                                   5
       Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 6 of 30. PageID #: 6



citizens of states other than Virginia.      The Nominal Distributor Defendants are citizens of

Virginia.

        10.     The Complaint asserts eleven causes of action. Seven are pleaded against “all

Defendants,” although each individual claim rests almost entirely on alleged conduct involving the

Manufacturer Defendants only, on the one hand, or the Distributor Defendants and PBM

Defendants only, on the other: (1) statutory public nuisance; (2) common law public nuisance;

(3) common law civil conspiracy; (4) negligence; (5) gross negligence; (6) willful and wanton

negligence; and (7) unjust enrichment. (Id. ¶¶ 428-486, 507-517, 535-557.) Three claims are

pleaded against only the Manufacturer Defendants: (1) violation of the Virginia Consumer

Protection Act, VA Code Ann. § 59.1-196 et seq.; (2) fraud; and (3) negligence per se. (Id.

¶¶ 487-506, 518-526.) And Plaintiff pleads a separate negligence per se claim against only the

Distributor Defendants. (Id. ¶¶ 527-534.)

        11.     Actavis has not been served with the Complaint.

                                  VENUE AND JURISDICTION

        12.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 127, 1391, 1441(a), and

1446(a) because the Circuit Court of the City of Chesapeake, Virginia, where the Complaint was

filed, is a state court within the Eastern District of Virginia.

        13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a) because

(1) there is complete diversity of citizenship between Plaintiff and all properly joined defendants;

(2) the amount in controversy exceeds $75,000, exclusive of interests and costs; and (3) all other

requirements for removal have been satisfied.




                                                   6
       Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 7 of 30. PageID #: 7



I.     THERE IS COMPLETE DIVERSITY OF CITIZENSHIP BETWEEN PLAINTIFF
       AND ALL DEFENDANTS OTHER THAN THE NOMINAL DISTRIBUTOR
       DEFENDANTS

       14.     There is complete diversity of citizenship here because Plaintiff is a Virginia citizen

and all Defendants other than the Nominal Distributor Defendants are citizens of states or foreign

states other than Virginia, see Part I.A infra; the citizenship of unnamed, unidentified Doe

Defendants is ignored for purposes of diversity jurisdiction, see Part I.B infra; and the citizenship

of the Nominal Distributor Defendants should be ignored for purposes of diversity jurisdiction,

see Part I.C infra. This is because the Nominal Distributor Defendants are fraudulently joined,

and, separately, because all of the Distributor Defendants (including the Nominal Distributor

Defendants) are severable under Federal Rule of Civil Procedure 21 and fraudulently misjoined.

       A.      Plaintiff Is Diverse from All Defendants Other Than the Nominal Distributor
               Defendants

               1. Plaintiff Is a Citizen of Virginia

       15.     Plaintiff is a Virginia citizen for purposes of diversity jurisdiction. See Moor v.

Alameda Cty., 411 U.S. 693, 721 (1973) (holding that Alameda County is a California citizen for

purposes of diversity jurisdiction).

               2. No Defendant Other Than the Nominal Distributor Defendants Is a Citizen
                  of Virginia

       16.     For purposes of diversity jurisdiction, a corporation is “a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business.” 28 U.S.C. § 1332(c)(1). A partnership is a citizen of every state in

which its partners are citizens. See Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012,

1015 (2016); Gen. Tech. Applications, Inc. v. Exro Ltda, 388 F.3d 114, 121 (4th Cir. 2004). A

limited liability company is a citizen of every state in which its members are citizens. Gen. Tech.

Applications, Inc., 388 F.3d at 121.
                                                 7
       Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 8 of 30. PageID #: 8



        17.     Applying these principles, no Defendant other than the Nominal Distributor

Defendants is a citizen of Virginia.

        18.     Defendant Purdue Pharma L.P. is a limited partnership organized under the laws of

Delaware, none of whose partners is a citizen of Virginia. (See Compl. ¶ 28.) Its partners

citizens of New York, Connecticut, Delaware, Florida, the British Virgin Islands, and Jersey,

Channel Islands.

        19.     Defendant Purdue Pharma Inc. is a corporation organized under the laws of New

York with its principal place of business in Stamford, Connecticut. (Id.)

        20.     Defendant The Purdue Frederick Company, Inc. is a corporation organized under

the laws of New York with its principal place of business in Stamford, Connecticut.

        21.     Defendant Rhodes Pharmaceuticals L.P. is a limited partnership organized under

the laws of Delaware with its principal place of business in Rhode Island. (See id. ¶ 36.) The

general partner of Rhodes Pharmaceuticals L.P. is Rhodes Pharmaceuticals Inc., a corporation

organized under the laws of New York with its principal place of business in Rhode Island. The

only other partner of Rhodes Pharmaceuticals L.P. is Coventry Technologies L.P., a limited

partnership organized under the laws of Delaware with its principal place of business in Rhode

Island. No partner of Coventry Technologies L.P. is a citizen of Virginia.

        22.     Defendant Abbott Laboratories is a corporation organized under the laws of Illinois

with its principal place of business in Abbott Park, Illinois. (Id. ¶ 41.)

        23.     Defendant Abbott Laboratories, Inc. is a corporation organized under the laws of

Illinois with its principal place of business in Abbott Park, Illinois. (Id.)

        24.     Defendant Abbvie Inc. is a corporation organized under the laws of Delaware with

its principal place of business in Illinois. (Id. ¶ 42.)


                                                   8
       Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 9 of 30. PageID #: 9



       25.    Defendant Mallinckrodt plc is an Irish public limited company with its corporate

headquarters in Staines-upon-Thames, United Kingdom. (Id. ¶ 58.)

       26.    Defendant Mallinckrodt LLC is a limited liability company organized under the

laws of Delaware, none of whose members is a citizen of Virginia. (See id. ¶ 59.) Mallinckrodt

LLC’s sole member is Mallinckrodt Enterprises LLC. Mallinckrodt Enterprises LLC’s members

are Mallinckrodt Enterprises Holdings, Inc., a corporation organized under the laws of California

with its principal place of business in Missouri; Ludlow Corporation, a corporation organized

under the laws of Massachusetts with its principal place of business in Missouri; and

Mallinckrodt ARD Finance LLC.            Mallinckrodt ARD Finance LLC’s sole member,

Mallinckrodt ARD Inc., is a corporation organized under the laws of California with its principal

place of business in New Jersey.

       27.    SpecGx LLC is a limited liability company organized under the laws of Delaware,

none of whose members is a citizen of Virginia. (See id. ¶ 60.) SpecGx LLC’s sole member is

Mallinckrodt LLC, whose citizenship is pleaded above.

       28.    Defendant Endo Health Solutions Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Malvern, Pennsylvania. (Id. ¶ 66.)

       29.    Defendant Endo Pharmaceuticals Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Malvern, Pennsylvania. (Id.)

       30.    Defendant Par Pharmaceutical Companies, Inc. is a corporation organized under

the laws of Delaware with its principal place of business in New York. (Id. ¶ 68.)

       31.    Defendant Par Pharmaceutical, Inc. is a corporation organized under the laws of

New York with its principal place of business in New York. (Id. ¶ 69.)

       32.    Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized under the


                                               9
     Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 10 of 30. PageID #: 10



laws of Delaware with its principal place of business in North Wales, Pennsylvania. (Id. ¶ 77.)

       33.     Defendant Cephalon, Inc. is a corporation organized under the laws of Delaware

with its principal place of business in Frazer, Pennsylvania. (Id. ¶ 78.)

       34.     Defendant Barr Laboratories, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Pennsylvania. (Id. ¶ 79.)

       35.     Defendant Watson Laboratories, Inc. is a corporation organized under the laws of

Nevada with its principal place of business in Parsippany, New Jersey. (See id. ¶ 80.)

       36.     Defendant Actavis Pharma, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in New Jersey. (Id. ¶ 81.)

       37.     Defendant Actavis LLC is a Delaware limited liability company with its principal

place of business in Parsippany, New Jersey. (Id. ¶ 82.) Actavis LLC’s sole member is Actavis

US Holding LLC, a limited liability company organized under the laws of Delaware. Actavis US

Holding LLC’s sole member is Watson Laboratories, Inc., a corporation organized under the laws

of Nevada with its principal place of business in Parsippany, New Jersey.

       38.     Defendant Janssen Pharmaceuticals, Inc. is a corporation organized under the laws

of Pennsylvania with its principal place of business in Titusville, New Jersey. (Id. ¶ 92.)

       39.     Defendant     Ortho-McNeil-Janssen      Pharmaceuticals,      Inc.   n/k/a     Janssen

Pharmaceuticals, Inc. is a corporation organized under the laws of Pennsylvania with its principal

place of business in Titusville, New Jersey. (Id. ¶ 93.)

       40.     Defendant Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc. is a

corporation organized under the laws of Pennsylvania with its principal place of business in

Titusville, New Jersey. (Id. ¶ 94.)

       41.     Defendant Allergan plc is a public limited company incorporated in Ireland with its


                                                10
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 11 of 30. PageID #: 11



principal place of business in Dublin, Ireland. (Id. ¶ 103.)

       42.     Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc. is a

Nevada limited liability company. (Id. ¶ 104.) Its sole member is Allergan W.C. Holding Inc.

f/k/a Actavis W.C. Holding Inc., a Delaware corporation with its principal place of business in

Madison, New Jersey.

       43.     Defendant Insys Therapeutics, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Chandler, Arizona. (Id. ¶ 111.)

       44.     Defendant KVK-Tech, Inc. is a corporation organized under the laws of

Pennsylvania with its principal place of business in Newton, Pennsylvania. (Id. ¶ 114.)

       45.     Defendant Amneal Pharmaceuticals LLC is a Delaware limited liability company

with its principal place of business in New Jersey. (Id. ¶ 117.) None of its members is a citizen

of Virginia.

       46.     Defendant Impax Laboratories, LLC is a Delaware limited liability company with

its principal place of business in Bridgewater, New Jersey. (Id. ¶ 118.) None of its members is

a citizen of Virginia.

       47.     Defendant Amneal Pharmaceuticals, Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Bridgewater, New Jersey. (Id. ¶ 119.)

       48.     Defendant Amneal Pharmaceuticals of New York, LLC is a Delaware limited

liability company with its principal place of business in Pennsylvania. None of its members is a

citizen of Virginia.

       49.     Defendant Mylan Pharmaceuticals, Inc. is a corporation organized under the laws

of West Virginia with its principal place of business in Pennsylvania. (Id. ¶ 124.)




                                                11
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 12 of 30. PageID #: 12



       50.     Defendant McKesson Corporation is a corporation organized under the laws of

Delaware with its principal place of business in San Francisco, California. (Id. ¶ 129.)

       51.     Defendant Cardinal Health, Inc. is a corporation organized under the laws of Ohio

with its principal place of business in Ohio. (Id. ¶ 139.)

       52.     Defendant AmerisourceBergen Drug Corporation is a corporation organized under

the laws of Delaware with its principal place of business in Pennsylvania. (Id. ¶ 143.)

       53.     Defendant Henry Schein, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Melville, New York. (Id. ¶ 148.)

       54.     Defendant CVS Health Corporation is a corporation organized under the laws of

Delaware with its principal place of business in Rhode Island. (Id. ¶ 155.)

       55.     Defendant CVS Pharmacy, Inc. is a corporation organized under the laws of Rhode

Island with its principal place of business in Rhode Island. (Id. ¶ 156.)

       56.     Defendant CVS TN Distribution, L.L.C. is a Tennessee limited liability company.

(Id. ¶ 157.) Its sole member is CVS Pharmacy, Inc., a corporation organized under the laws of

Rhode Island with its principal place of business in Rhode Island.

       57.     Defendant Walgreens Boots Alliance, Inc. is a corporation organized under the laws

of Delaware with its principal place of business in Illinois. (Id. ¶ 159.)

       58.     Defendant Walgreen Co. is a corporation organized under the laws of Illinois with

its principal place of business in Illinois. (Id. ¶ 160.)

       59.     Defendant Caremark Rx, L.L.C. is a Delaware limited liability company. (Id.

¶ 167.) Its sole member is CVS Pharmacy, Inc., a corporation organized under the laws of Rhode

Island with its principal place of business in Rhode Island.

       60.     Defendant CaremarkPCS Health, L.L.C. is a Delaware limited liability company.


                                                  12
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 13 of 30. PageID #: 13



(Id. ¶ 168.) Its sole member is CaremarkPCS, L.L.C., and the sole member of CaremarkPCS,

L.L.C. is Caremark Rx, L.L.C. As noted above, Caremark Rx, L.L.C. is a citizen of Rhode Island.

        61.     Defendant Caremark, L.L.C. is a California limited liability company. (Id. ¶ 169.)

Its sole member is Caremark Rx, L.L.C. As noted above, Caremark Rx, L.L.C. is a citizen of

Rhode Island.

        62.     Defendant Express Scripts Holding Company is a corporation organized under the

laws of Delaware with its principal place of business in St. Louis, Missouri. (Id. ¶ 177.)

        63.     Defendant Express Scripts, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in St. Louis, Missouri. (Id. ¶ 178.)

        64.     Defendant UnitedHealth Group Incorporated is a corporation organized under the

laws of Delaware with its principal place of business in Minnetonka, Minnesota. (Id. ¶ 187.)

        65.     Defendant Optum, Inc. is a corporation organized under the laws of Delaware with

its principal place of business in Eden Prairie, Minnesota. (Id. ¶ 189.)

        66.     Defendant OptumRx, Inc. is a corporation organized under the laws of California

with its principal place of business in Irvine, California. (Id. ¶ 190.)

        67.     Accordingly, all Defendants other than the Nominal Distributor Defendants are

citizens of a state or foreign state other than Virginia.

        B.      The Citizenship of Doe Defendants Is Ignored

        68.     The citizenship of unnamed, unidentified Doe Defendants is ignored for purposes

of determining diversity jurisdiction. See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil

action is removable on the basis of [diversity of citizenship], the citizenship of defendants sued

under fictitious names shall be disregarded.”).




                                                  13
     Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 14 of 30. PageID #: 14



       C.      The Citizenship of the Nominal Distributor Defendants Should Be Ignored

               1.        The Nominal Distributor Defendants Are Fraudulently Joined

       69.     Even where the face of a complaint shows a lack of complete diversity, removal

based on diversity jurisdiction is nonetheless proper where the non-diverse defendants are

fraudulently joined. “The doctrine of fraudulent joinder permits a federal court to disregard, for

jurisdictional purposes, the citizenship of non-diverse defendants.” McFadden v. Fed. Nat’l

Mortg. Ass’n, 525 F. App’x 223, 227 (4th Cir. 2013) (internal quotation marks omitted). A non-

diverse defendant is fraudulently joined where “there is no possibility that the plaintiff would be

able to establish a cause of action against the non-diverse party.” Id. (internal quotation marks

and citation omitted).

       70.     Here, there is no possibility that Plaintiff can establish a cause of action against the

Nominal Distributor Defendants because Plaintiff has not alleged that they did anything unlawful.

Notably, of the Complaint’s 500-plus paragraphs, only ten (charitably read) mention the Nominal

Distributor Defendants. (Compl. ¶¶ 136-138, 148-154.)3 Those ten paragraphs consist entirely

of conclusory jurisdictional allegations that the Nominal Distributor Defendants are Virginia

corporations that distribute pharmaceutical products. (See id.) Plaintiff nowhere alleges any

actual wrongdoing by the Nominal Distributor Defendants that could plausibly give rise to a

colorable claim against them.

       71.     Where, as here, a plaintiff includes threadbare allegations against non-diverse

defendants which fail to identify any wrongdoing by them, courts have repeatedly held that the

3
  Plaintiff refers to two Nominal Distributor Defendants (General Injectables & Vaccines, Inc. and
Insource, Inc.) under the umbrella term “Henry Schein,” which Plaintiff defines as referring to
these two Nominal Distributor Defendants plus Henry Schein, Inc. (Compl. ¶ 151.) Even
including references to “Henry Schein,” there are just ten paragraphs in the entire Complaint that
refer to a Nominal Distributor Defendant. Of those ten paragraphs, only six refer specifically to
a Nominal Distributor Defendant (as opposed to “Henry Schein”).
                                                14
     Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 15 of 30. PageID #: 15



non-diverse defendants are fraudulently joined. See, e.g., City of Brownsville v. Sw. Bell Tel. Co.,

No. CIV. A. B-90-200, 1991 WL 107403, at *3 (S.D. Tex. June 6, 1991) (finding fraudulent

joinder where “[o]nly two paragraphs of the complaint even mention” the non-diverse defendant

and there is “no allegation of wrongdoing”); Lewis v. PNC Bank, N.A., No. 2:13-CV-69-RWS,

2013 WL 6817090, at *2 (N.D. Ga. Dec. 26, 2013) (finding fraudulent joinder where “[p]laintiff

does not allege how [the non-diverse defendant] specifically committed any wrongdoing”); Jones

v. Mortg. Elec. Regis. Sys., Inc., No. 4:12-CV-00035-HLM, 2012 WL 13028595, at *5 (N.D. Ga.

Mar. 12, 2012) (finding fraudulent joinder where “[p]laintiffs do not allege any wrongdoing by”

the non-diverse defendant); Galler v. 21st Mort. Corp., No. 3:14-cv-174-MCR/EMT, 2014 WL

12701066, at *2 (N.D. Fla. Sept. 3, 2014) (finding fraudulent joinder where the complaint

“includes no allegations of fact at all regarding” the non-diverse defendant); Baker v. Select

Portfolio Servicing, Inc., No. 1:12-cv-03493-JEC, 2013 WL 4806907, at *6 (N.D. Ga. Sept. 9,

2013) (finding fraudulent joinder where “plaintiff has not provided any specific factual basis for

the claims” against the non-diverse defendants).4

       72.     Nor can Plaintiff rely on the Complaint’s undifferentiated, generalized allegations

purporting to describe conduct of certain undefined “Defendants” or “Distributor Defendants,” as

these allegations are not attributable to the Nominal Distributor Defendants.            “[G]eneric

allegations of wrongdoing on the part of the non-diverse defendant are not sufficient to show that

the defendant was not fraudulently joined.” Howard v. CitiFinancial, Inc., 195 F. Supp. 2d 811,

4
  See also Cammack New Liberty, LLC v. Vizterra, LLC, No. CIV.A. 3:09-15-DCR, 2009 WL
2043568, at *3 (E.D. Ky. July 13, 2009) (finding fraudulent joinder where the complaint did “not
allege wrongdoing on the part of” the non-diverse defendant); First Merchs. Tr. Co. v. Wal-Mart
Stores E., LP, 630 F. Supp. 2d 964, 968 (S.D. Ind. 2008) (finding fraudulent joinder where the
complaint made “no allegations of wrongdoing or of any other basis for obtaining relief from” the
non-diverse defendant); McGoey v. State Farm Ins. Co., No. CIV.A. 06-8954, 2007 WL 1166352,
at *3 (E.D. La. Apr. 17, 2007) (finding fraudulent joinder where the complaint did “not allege any
specific wrongdoing by” the non-diverse defendant).
                                                15
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 16 of 30. PageID #: 16



818 (S.D. Miss. 2002), aff’d and remanded sub nom. Ross v. Citifinancial, Inc., 344 F.3d 458 (5th

Cir. 2003). As courts have explained, “[a]lthough [Plaintiff’s] complaint commonly employs the

generic term ‘defendants,’ the context and nature of the individual allegations make clear that only

the” diverse defendants are targeted. Salisbury v. Purdue Pharma, L.P., 166 F. Supp. 2d 546, 550

(E.D. Ky. 2001); see also In re Diet Drugs (Phentermine, Fenfluramine, Dexfenfluramine) Prods.

Liab. Litig., 220 F. Supp. 2d 414, 424 (E.D. Pa. 2002) (“[T]he complaints . . . are devoid of specific

allegations against the pharmacies. They are filled instead with general statements levied against

all defendants, which most properly can be read as stating claims against the drug

manufacturers.”); Shah v. Wyeth Pharm., Inc., No. CV 04-8652 DT (MANx), 2005 WL 6731641,

at *3 (C.D. Cal. Jan. 18, 2005) (“[A]llegations against ‘defendants’ collectively are insufficient to

warrant remand, especially when Plaintiffs fail to allege any ‘particular or specific activity’ on the

part of” non-diverse defendants (citation omitted)); In re Phenylpropanolamine (PPA) Prods. Liab.

Litig., No. C02-423R, 2002 WL 34418423, at *2 (W.D. Wash. Nov. 27, 2002) (“[T]he complaint

utilizes the plural ‘defendants’ in a number of allegations that one could not reasonably interpret

to include” the non-diverse defendant). For example, where the Complaint generally proclaims

that “the Distributor Defendants have knowingly or negligently allowed diversion” (Compl. ¶

320), the immediately following subparagraphs describe alleged conduct exclusively of diverse

Distributor Defendants, with no mention of the Nominal Distributor Defendants (id. ¶ 320(a)-(l)).

Plaintiff repeats that model—a generic allegation against “Defendants” or “Distributor

Defendants” substantiated by specific allegations against only diverse Defendants—throughout

the Complaint.

       73.       Because there are no allegations of wrongdoing against the Nominal Distributor

Defendants, and the bulk allegations against “Defendants” or “Distributor Defendants” are not


                                                 16
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 17 of 30. PageID #: 17



attributable to conduct of the Nominal Distributor Defendants, there is no possibility that the

Plaintiff can establish a claim against the Nominal Distributor Defendants.           The Nominal

Distributor Defendants have been fraudulently joined, and their citizenship should be ignored for

purposes of diversity jurisdiction.

               2.      The Distributor Defendants Should Be Severed Under Rule 21

       74.     Beyond fraudulent joinder of the Nominal Distributor Defendants, the citizenship

of all Distributor Defendants (including the Nominal Distributor Defendants) should be ignored

because the claims against them are subject to severance under Federal Rule of Civil Procedure

21. Defendants are severable under Rule 21 if they are either unnecessary or dispensable under

Rule 19, or if the claims against them are sufficiently distinct from claims against other defendants

under Rule 20. Here, the Distributor Defendants should be severed on both grounds, each of

which preserves diversity jurisdiction as to the Manufacturer Defendants and PBM Defendants.5

       75.     As to severance of unnecessary and dispensable parties, it is settled law in the

Fourth Circuit that “non-diverse parties whose presence is not essential under Rule 19 may be

dropped to achieve diversity between the plaintiffs and the defendants.” Caperton v. Beatrice

Pocahontas Coal Co., 585 F.2d 683, 691 (4th Cir. 1978); see Koehler v. Dodwell, 152 F.3d 304,

308 (4th Cir. 1998) (“[A] party . . . whose presence deprives the court of jurisdiction may be

dropped or severed from the action.”). As the United States Supreme Court has held, “it is well



5
  As noted above, Plaintiff has not alleged any wrongdoing by the Nominal Distributor Defendants
and has attempted to mask this dispositive pleading deficiency by grouping them together with the
diverse Distributor Defendants. Because Plaintiff attempts to lump its allegations against the
Nominal Distributor Defendants (who are not alleged to have committed any wrongdoing) together
with its allegations against diverse Distributor Defendants (who are alleged to have committed
wrongdoing), the Rule 21 severance and fraudulent misjoinder arguments set forth herein would
apply equally to all Distributor Defendants. But because the Nominal Distributor Defendants are
the only non-diverse Defendants here, the Court need only address the presence of the Nominal
Distributor Defendants to find jurisdiction.
                                                 17
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 18 of 30. PageID #: 18



settled that Rule 21 invests district courts with authority to allow a dispensable nondiverse party

to be dropped at any time, even after judgment has been rendered.” Newman-Green, Inc. v.

Alfonzo-Larrain, 490 U.S. 826, 832 (1989); see Grupo Dataflux v. Atlas Global Grp., L.P., 541

U.S. 567, 572-73 (2004).

       76.     Sullivan v. Calvert Memorial Hospital, 117 F. Supp. 3d 702 (D. Md. 2015), is

particularly instructive. There, a Maryland citizen filed suit in state court for injuries arising from

the implant of a medical device. Id. at 703. The plaintiff asserted claims against the out-of-state

manufacturer of the medical device, as well as non-diverse healthcare providers who performed

her surgery. Id. at 703-04. Notwithstanding a lack of complete diversity on the face of the

complaint, the manufacturer removed the case to federal court, arguing the court should preserve

diversity jurisdiction by severing the non-diverse healthcare providers as unnecessary and

dispensable parties under Rule 19. Id. at 704. The court agreed. Id. at 707.

       77.     Even though the claims against the manufacturer and the healthcare providers

“involve[d] the same physical object,” the court held that severance was appropriate because the

claims against the two sets of defendants involved “distinctly different” “legal standards and

factual inquiries.” Id. at 706. As the court explained, “[t]he [healthcare providers] are not

necessary parties to [plaintiff’s] claims against the [diverse manufacturer] because the resolution

of her claims against the [healthcare providers] would not necessarily resolve her claims against

the [manufacturer].” Id. at 707. “[Plaintiff’s] medical negligence claims against the [healthcare

providers] hinge on whether they deviated from the standard of care of healthcare professionals

. . . . Her products liability claims against the [manufacturer] turn on whether [it] . . . improperly

designed, manufactured, tested, advertised, and gave directions regarding use of the [medical




                                                  18
     Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 19 of 30. PageID #: 19



device]. These standards of care and the deviation from same are different and distinct from one

another.” Id.

       78.      The court further explained that there was “a critical policy reason” to sever the

non-diverse defendants—namely, it would allow the claims against the diverse manufacturer to be

transferred to an MDL. Id. “Whatever inconvenience [plaintiff] might suffer from her having to

litigate her claims in two separate forums, that inconvenience is far exceeded by the prejudice of

requiring the manufacturer . . . to defend on many more than just two fronts.            Forcing the

[manufacturer] to litigate [these] claims in state courts throughout the country whenever and

wherever the claims might be joined to claims against healthcare providers that installed the device

would defeat the entire purpose of the MDL.” Id. (internal quotation marks and citation omitted).

Accordingly, the court severed the non-diverse defendants and denied remand as to the diverse

manufacturer. Id.

       79.      Numerous decisions of district courts in this Circuit and other circuits are in accord

with Sullivan. E.g., Cooke-Bates v. Bayer Corp., No. 3:10-cv-261, 2010 WL 3984830, at *4 (E.D.

Va. Oct. 8, 2010); Joseph v. Baxter Int’l, Inc., 614 F. Supp. 2d 868, 872-74 (N.D. Ohio 2009);

Mayfield v. London Women’s Care, PLLC, No. 15-19-DLB, 2015 WL 3440492, at *5 (E.D. Ky.

May 28, 2015); DeGidio v. Centocor, Inc., No. 3:09CV721, 2009 WL 1867676, at *3-4 (N.D.

Ohio July 8, 2009); McElroy v. Hamilton Cty. Bd. of Educ., No. 1:12-cv-297, 2012 WL 12871469,

at *2-3 (E.D. Tenn. Dec. 20, 2012).

       80.      Likewise, here, this Court should sever the Distributor Defendants under Rule 21

and deny remand as to the Manufacturer Defendants and PBM Defendants because the Distributor

Defendants are both unnecessary and dispensable under Rule 19.




                                                 19
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 20 of 30. PageID #: 20



       81.     As a threshold matter, alleged joint tortfeasors like the Distributor Defendants are

unnecessary parties as a matter of settled law. See Temple v. Synthes Corp., 498 U.S. 5, 7-8 (1990)

(holding that joint tortfeasors are not necessary parties under Rule 19); Linnin v. Michielsens, 372

F. Supp. 2d 811, 826 (E.D. Va. 2005) (“[A] non-diverse defendant who is a jointly and severally

liable tort-feasor is not an indispensable party to a diversity action under Rule 19 and may be

dismissed by the court in order for it to retain jurisdiction.”) (internal quotation marks and citation

omitted).

       82.     Moreover, just like Sullivan (and many other cases) in which the plaintiff’s claims

against the diverse defendants and non-diverse defendants were materially distinct, here Plaintiff’s

allegations against the Manufacturer Defendants and PBM Defendants are materially distinct from

those against the Distributor Defendants.         Specifically, Plaintiff’s allegations against the

Manufacturer Defendants center on their alleged misrepresentations concerning the risks and

benefits of FDA-approved prescription opioid medications made in marketing and promoting the

medications, and Plaintiff’s allegations against the PBM Defendants concern their alleged design

of benefit plans determining which medications will be covered by pharmacy benefit plans. By

contrast, Plaintiff’s allegations against the Distributor Defendants have nothing to do with

promotion of opioid medications or the design of benefit plans. Instead, Plaintiff alleges that the

Distributor Defendants failed to detect, halt, and report suspicious orders of opioid medications.

There is no material overlap between the factual allegations against the Manufacturer Defendants

and PBM Defendants, on the one hand, and the Distributor Defendants, on the other, that would

make the Distributor Defendants necessary or indispensable parties under Rule 19. Rather, just

like Sullivan, “the resolution of [Plaintiff’s] claims against the [Distributor Defendants] would not




                                                  20
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 21 of 30. PageID #: 21



necessarily resolve [Plaintiff’s] claims against the [Manufacturer Defendants or PBM

Defendants].” 117 F. Supp. 3d at 707.

        83.     Beyond Rule 19, the claims against the Distributor Defendants are also misjoined

under Rule 20, which provides a distinct basis for severance. Rule 21 permits severance of claims

against non-diverse defendants that do not “aris[e] out of the same transaction, occurrence, or

series of transactions or occurrences” as the claims against other defendants. Fed. R. Civ. P.

20(a)(1)(A); see Loeffelbein v. Milberg Weiss Bershad Hynes & Lerach, LLP, No. Civ.A. 02-2435-

CM, 2003 WL 21313957, at *5 (D. Kan. May 23, 2003) (“Rule 21 is a mechanism for correcting

. . . the misjoinder . . . of parties or claims” which “arises when the claims and parties fail to satisfy

any of the conditions of permissive joinder under Rule 20(a).”) (citation omitted). Courts have

repeatedly denied remand as to diverse defendants and severed claims against non-diverse

defendants where the claims against the non-diverse defendants were separate and distinct, and

arose from different transactions or occurrences.6 Because of the distinct factual underpinnings

of the claims against the different sets of defendants here, these claims cannot properly be joined

together.

        84.     Severance is particularly appropriate here because it will enable the diverse parties

to benefit from the significant efficiencies stemming from participation in coordinated MDL

proceedings in the Northern District of Ohio.           Courts across the country have repeatedly

recognized the importance of these efficiencies in severing non-diverse defendants to perfect



6
  See Todd v. Cary’s Lake Homeowners Ass’n, 315 F.R.D. 453, 458 (D.S.C. 2016); Westley v.
Progressive Specialty Ins. Co., No. 14-1410, 2014 WL 4489620, at *6-7 (E.D. La. Sept. 10, 2014);
Loeffelbein, 2003 WL 21313957, at *6; Sutton v. Davol, Inc., 251 F.R.D. 500, 502-05 (E.D. Cal.
2008); Greene v. Wyeth, 344 F. Supp. 2d 674, 683-84 (D. Nev. 2004); Anderson v. State Farm
Mut. Auto. Ins. Co., No. 4:08CV345-RH/WCS, 2008 WL 11366408, at *3 (N.D. Fla. Nov. 10,
2008); DirecTV, Inc. v. Beecher, 296 F. Supp. 2d 937, 945 (S.D. Ind. 2003); Randleel v. Pizza Hut
of Am., Inc., 182 F.R.D. 542, 543 (N.D. Ill. 1998).
                                                21
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 22 of 30. PageID #: 22



diversity jurisdiction.   E.g., Sullivan, 117 F. Supp. 3d at 707 (“Severance is particularly

appropriate in this case because it would allow for the transfer of [plaintiff’s] claims against the

[diverse manufacturer] to Multi-District Litigation.”); Sutton, 251 F.R.D. at 505 (“Plaintiffs’

claims against the [non-diverse] Defendants are severed and remanded pursuant to Rule 21 . . . so

as to preserve the removing Defendants’ right to removal in the remaining multidistrict action and

preserve the interests of judicial expediency and justice so that all pre-trial discovery on the

products liability case can be coordinated in a single forum.”); Baxter, 614 F. Supp. 2d at 873

(“[P]laintiffs will benefit from the MDL process: they will not bear the burden of having to

engage on their own, and at their sole expense, in discovery vis-à-vis [the diverse manufacturer].”);

Mayfield, 2015 WL 3440492, at *5 (“[I]f the surviving federal claims are transferred to the Ethicon

MDL, the prospect of dual litigation has undeniable upside.”).

       85.     As the Eastern District of Virginia has explained in materially identical

circumstances, “[t]he Court’s decision to sever . . . [the non-diverse healthcare provider] will not

greatly prejudice [plaintiff], but failure to do so could subject [the diverse manufacturer defendant]

to considerable prejudice. [Plaintiff] will be forced to pursue two separate suits, but it will not

alone bear the administrative and financial burdens of pursuing its claims against [the

manufacturer] in the MDL proceedings. For its part, [the manufacturer] could be exposed to

numerous related suits if courts considering suits similar to this one refused to sever claims against

[the manufacturer] from those against the providers that prescribed [the drug].” Cooke-Bates,

2010 WL 3984830, at *4 (internal citations omitted).

       86.     That Plaintiff asserts some causes of action against “all Defendants” changes

nothing. Severance is appropriate because the factual basis for Plaintiff’s claims against the

Manufacturer Defendants and PBM Defendants is materially distinct from the factual basis for


                                                 22
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 23 of 30. PageID #: 23



Plaintiff’s claims against the Distributor Defendants. See Loeffelbein, 2003 WL 21313957, at *6

(“While plaintiffs do not distinguish between each of the defendants in the individual counts of

the petition, the counts clearly arise from two different sets of facts.”); Nelson v. Aim Advisors,

Inc., No. 01-CV-0282-MJR, 2002 WL 442189, at *3 (S.D. Ill. Mar. 8, 2002) (“Although Plaintiffs’

claims against all Defendants are pled under the same legal theory, it is only in this abstract sense

that Plaintiffs’ claims share anything in common . . . [and] does not mean that there are common

issues of law and fact sufficient to satisfy Rule 20(a).”). If Plaintiff wants to pursue claims against

the Distributor Defendants, Plaintiff has an “adequate remedy . . . in state court.” Baxter, 614 F.

Supp. 2d at 873.

               3.      The Distributor Defendants Are Also Fraudulently Misjoined

       87.     As an alternative to severance under Rule 21, the citizenship of the Distributor

Defendants (including the Nominal Distributor Defendants) should be ignored for purposes of

diversity jurisdiction under the fraudulent misjoinder doctrine. Fraudulent misjoinder, also called

procedural misjoinder, is different from the fraudulent joinder doctrine discussed above. As

district courts within this Circuit have explained, fraudulent misjoinder “is an assertion that claims

against certain defendants . . . have no real connection to the claims against other defendants in the

same action and were only included in order to defeat diversity jurisdiction and removal.” Cty.

Comm’n of McDowell Cty. v. McKesson Corp., 263 F. Supp. 3d 639, 644 (S.D. W. Va. 2017)

(internal quotation marks omitted); see also Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353,

1360 (11th Cir. 1996), abrogated on another ground by Cohen v. Office Depot, Inc., 204 F.3d

1069 (11th Cir. 2000)).

       88.     While the Fourth Circuit has neither accepted nor rejected the fraudulent misjoinder

doctrine, the “weight of authority” from district courts in this Circuit “accepts the doctrine.”


                                                  23
      Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 24 of 30. PageID #: 24



McKesson Corp., 263 F. Supp. 3d at 645.

        89.    In opioid-related cases like this one, federal district courts in this Circuit have relied

on the fraudulent misjoinder doctrine to ignore the citizenship of non-diverse defendants and deny

remand based on diversity jurisdiction. See McKesson Corp., 263 F. Supp. 3d at 647; City of

Huntington v. AmerisourceBergen Drug Corp., Civ. A. No. 3:17-01362, 2017 WL 3317300, at *4-

5 (S.D. W. Va. Aug. 3, 2017). But see Brooke Cty. Comm’n et al. v. Purdue Pharma L.P. et al.,

No. 5:18-cv-00009 (N.D. W. Va.), Doc. 23 (Feb. 23, 2018 Order). In McKesson Corp., the

plaintiff filed suit in state court against diverse distributors of opioid products for allegedly

“flood[ing] McDowell County with opioids well beyond what was necessary to address pain and

other [legitimate] reasons,” and also against a non-diverse doctor for allegedly “provid[ing] written

opioid prescriptions for patients, knowing that the drugs were likely to be abused, diverted or

misused.” 263 F. Supp. 3d at 642. Denying plaintiff’s remand motion, the court held that

“plaintiff’s claims against the [distributors] and the claims against [the doctor]” lacked “common

questions of law or fact” and were “separate and distinct” and did not defeat diversity. Id. at 647.

In City of Huntington, the court reached the same conclusion for substantially the same reasons.

2017 WL 3317300, at *5 (claims against diverse and non-diverse defendants were “separate and

distinct”).

        90.    Even if the Court finds that the Distributor Defendants are not subject to severance

under Rule 21, it should find the claims against them misjoined under the fraudulent misjoinder

doctrine.

        91.    In sum, because Plaintiff is a Virginia citizen, and because none of the properly

joined Defendants is a Virginia citizen, there is complete diversity of citizenship. See 28 U.S.C.

§ 1332(a).


                                                  24
       Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 25 of 30. PageID #: 25



II.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

        92.     “[A] defendant’s notice of removal need only include a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating

Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

        93.     Plaintiff seeks “compensatory damages in an amount not less than $100,000,000”

plus punitive damages of “$350,000 per defendant.” (Compl. Prayer for Relief ¶¶ (1)-(2).) It is

thus clear the alleged amount in controversy exceeds $75,000, exclusive of interest and costs.

III.    ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

        A.      This Notice of Removal Is Timely

        94.     This Notice of Removal is timely filed. As noted supra, Actavis has not been

served, and thus its deadline to remove this action has not yet been triggered. See 28 U.S.C.

§ 1446(b)(1).

        B.      Defendants Have Not Been Served and Need Not Consent to Removal

        95.     No Defendant in this action has been served, and therefore consent to removal is

not required from any Defendant. No certificate of service has been filed in the underlying case

showing that any Defendant has been served. As to Mylan Pharmaceuticals, Inc. (“Mylan”)

specifically, counsel for Mylan indicated that it would consent to removal.

        96.     By filing this Notice of Removal, Actavis does not waive any defense that may be

available to it and reserves all such defenses. If any question arises as to the propriety of the

removal to this Court, Actavis requests the opportunity to present a brief and oral argument in

support of its position that this case has been properly removed.




                                                 25
     Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 26 of 30. PageID #: 26



                                       CONCLUSION

       WHEREFORE, Actavis hereby removes this action from the Circuit Court for the City of

Chesapeake, Virginia, to this Court.


DATED: April 10, 2019                    /s/ James Kevin Fee
                                         James Kevin Fee (VA Bar. No 88376)
                                         Steven A. Luxton*
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1111 Pennsylvania Ave., NW
                                         Washington, DC 20004
                                         Tel.: (202)-739-3000
                                         kevin.fee@morganlewis.com
                                         steven.luxton@morganlewis.com

                                         Steven A. Reed*
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1701 Market Street
                                         Philadelphia, PA 19103-2921
                                         Tel.: (215) 963-5000
                                         steven.reed@morganlewis.com

                                         * denotes national counsel who will seek pro hac
                                         vice admission

                                         Counsel for Actavis LLC




                                            26
     Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 27 of 30. PageID #: 27



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 10th day of April 2019, the foregoing was

filed electronically with the Clerk of Court to be served by operation of the Court’s electronic

filing system and/or was served by United States Postal Service for non-participants in Electronic

Case Filing, upon the following:

Attorneys for Plaintiff

 Grant Morris                                     Joanne Cicala
 SANFORD HEISLER SHARP, LLP                       THE CICALA LAW FIRM PLLC
 611 Commerce Street, Suite 3100                  101 College Street
 Nashville, Tennessee 37203                       Dripping Springs, Texas 78620
 Tel: (615) 434-7000                              Tel: (512) 275-6550
 gmorris@sanfordheisler.com                       joanne@cicalapllc.com

 W. Edgar Spivey                                  Jacob P. Stroman
 Richard Johan Conrod , Jr                        City of Chesapeake City Attorney
 Lauren Tallent Rogers                            306 Cedar Road
 KAUFMAN CANOLES, PC                              Chesapeake, VA 23322
 150 W. Main Street, Suite 2100                   Tel: (757) 382-6586
 Norfolk, VA 23510-1665                           jstroman@cityofchesapeake.net
 Tel: (757) 624-3196
 wespivey@kaufcan.com

Defendants and Attorneys for Defendants

 Purdue Pharma, L.P.; Purdue Frederick            Amneal Pharmaceuticals, Inc.
 Company, Inc.                                    Corporation Service Company
 The Prentice-Hall Corporation                    251 Little Falls Drive
 251 Little Falls Drive                           Wilmington, Delaware 19808
 Wilmington, Delaware 19808                       Defendant
 Defendants
                                                  Amneal Pharmaceuticals of New York,
 Purdue Pharma, Inc.                              LLC
 The Prentice-Hall Corporation                    The Corporation Trust Company
 80 State Street                                  Corporation Trust Center
 Albany, New York 12207                           1209 Orange Street
 Defendant                                        Wilmington, Delaware 19801
                                                  Defendant
    Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 28 of 30. PageID #: 28



Rhodes Pharmaceuticals, L.P.                    Mylan Pharmaceuticals, Inc.
Corporation Service Company                     CT Corporation System
251 Little Falls Drive                          4701 Cox Road, Ste. 285
Wilmington, Delaware 19808                      Glen Allen, Virginia 23060
Defendant                                       Defendant

Abbott Laboratories; Abbot Laboratories,        McKesson      Corporation;  McKesson
Inc.; AbbVie Inc.                               Medical-Surgical, Inc.
The Corporation Service Company                 Corporation Service Company
4701 Cox Road, Suite 285                        100 Shockoe Slip, 2nd Floor
Glen Allen, Virginia 23060                      Richmond, Virginia 23219
Defendants                                      Defendants

Mallinckrodt LLC; Mallinckrodt PLC              Cardinal Health, Inc.
CT Corporation System                           CT Corporation System,
4701 Cox Road, Suite 285                        4400 Easton Commons Way Suite 125
Glen Allen, Virginia 23060                      Columbus, Ohio 43219
Defendants                                      Defendant

SpecGX LLC                                      AmerisourceBergen Drug Corporation
The Corporation Trust Company                   CT Corporation System
Corporation Trust Center                        4701 Cox Road, Suite 285
1209 Orange Street                              Glen Allen, Virginia 23060
Wilmington, Delaware 19801                      Defendant

Endo Health Solutions, Inc.; Endo               Henry Schein, Inc.
Pharmaceuticals, Inc.; Par Pharmaceutical       Corporation Service Company
Companies, Inc.                                 100 Shockoe Slip, 2nd Floor
The Corporation Trust Company                   Richmond, Virginia 23219
Corporation Trust Center                        Defendant
1209 Orange Street
Wilmington, Delaware 19801                      General Injectables & Vaccines, Inc.
Defendants                                      Corporation Service Company
                                                100 Shockoe Slip, 2nd Floor
Par Pharmaceutical, Inc.                        Richmond, Virginia 23219
CT Corporation System                           Defendant
111 Eight Avenue, 13th Floor
New York, New York 10011                        Insource, Inc.
Defendant                                       Corporation Service Company
                                                100 Shockoe Slip, 2nd Floor
Teva Pharmaceuticals USA, Inc.                  Richmond, Virginia 23219
Corporate Creations Network Inc.                Defendant
3411 Silverside Road Tatnall Building,
Suite 104
Wilmington, Delaware 19810
Defendant

                                            2
    Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 29 of 30. PageID #: 29



Cephalon, Inc.                                CVS Health Corporation
425 Privet Rd.                                The Corporation Trust Company
Horsham, Pennsylvania 19044                   Corporation Trust Center
Defendant                                     1209 Orange Street
                                              Wilmington, Delaware 19801
Barr Laboratories, Inc.                       Defendant
Corporate Creations Network Inc.
6802 Paragon Place Suite 410                  CVS Pharmacy, Inc.
Richmond, Virginia 23230                      CT Corporation System
Defendant                                     4701 Cox Road
                                              Suite 285
Watson Laboratories, Inc.; Allergan PLC       Glen Allen, Virginia 23060
Corporate Creations Network Inc.              Defendant
8275 South Eastern Avenue, #200
Las Vegas, Nevada 89123                       CVS TN Distribution, L.L.C.
Defendants                                    CT Corporation System
                                              300 Montvue Road
Actavis Pharma, Inc.; Allergan PLC            Knoxville, Tennessee 37919
Corporate Creations Network Inc.              Defendant
6802 Paragon Place #410
Richmond, Virginia 23230                      Walgreens Boots Alliance, Inc.
Defendants                                    Corporation Service Company
                                              251 Little Falls Drive
Janssen Pharmaceuticals, Inc.; Ortho-         Wilmington, Delaware 19808
McNeil-Janssen Pharmaceuticals, Inc.;         Defendant
Janssen
Pharmaceutica, Inc.                           Walgreen Co.
1125 Trenton-Harbourton Road                  Corporation Service Company
Titusville, New Jersey 08560                  100 Shockoe Slip, 2nd Floor
Defendants                                    Richmond, Virginia 23219
                                              Defendant
Allergan Finance, LLC
701 S. Carson Street                          Express Scripts Holding Company
Suite 200                                     Corporation Service Company
Carson City, Nevada 89701                     251 Little Falls Drive
                                              Wilmington, Delaware 19808
Insys Therapeutics                            Defendant
The Corporation Trust Company
Corporation Trust Center                      Express Scripts, Inc.
1209 Orange Street                            The Corporation Service Company
Wilmington, Delaware 19801                    100 Shockoe Slip, 2nd Floor,
Defendant                                     Richmond, Virginia 23219
                                              Defendant




                                          3
     Case: 1:19-op-45712-DAP Doc #: 1 Filed: 04/10/19 30 of 30. PageID #: 30



 KVK-Tech, Inc.                            Caremark RX, L.L.C.
 c/o Frank Ripp, Jr.                       The Corporation Trust Company
 110 Terry Drive                           Corporation Trust Center
 Newton, Pennsylvania 18940                1209 Orange Street
 Defendant                                 Wilmington, Delaware 19801
                                           Defendant
 Amneal Pharmaceuticals LLC
 The Corporation Trust Company             CaremarkPCS Health, L.L.C.; Caremark,
 Corporation Trust Center                  L.L.C.
 1209 Orange Street                        CT Corporation System
 Wilmington, Delaware 19801                4701 Cox Road, Suite 285
 Defendant                                 Glen Allen, Virginia 23060
                                           Defendants
 Impax Laboratories, LLC
 Corporation Service Company               UnitedHealth Group Incorporated; Optum,
 251 Little Falls Drive                    Inc.; OptumRX, Inc.
 Wilmington, Delaware 19808                CT Corporation System
 Defendant                                 4701 Cox Road, Suite 285
                                           Glen Allen, Virginia 23060
                                           Defendants



DATED: April 10, 2019                /s/ James Kevin Fee
                                     James Kevin Fee




                                       4
